Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                September 15, 2014

The Court of Appeals hereby passes the following order:

A14A2325. SHARLA GAYE ODOM v. JAMES WENDELL BROWN, JR.

      James Wendell Brown, Jr., and Sharla Gaye Odom were divorced in 2005.
Their divorce decree established a custody and child support schedule, which have
been modified in subsequent proceedings.          Between January 30, 2012, and
March 25, 2013, the trial court entered three separate orders which: (a) denied the
parties’ respective motions for contempt and modified their child support obligations;
(b) denied Odom’s motion for reconsideration; and (c) awarded attorneys’ fees.
Seeking appellate review of these orders, Odom filed both an application for
discretionary appeal and this direct appeal.
      On May 15, 2013, we transferred Odom’s application to the Supreme Court.
See Case No. A13D0346. In our order, we explained that because the underlying
petition for contempt was based on alleged violations of a divorce decree, the case
falls within the Supreme Court’s appellate jurisdiction over “[a]ll divorce and
alimony cases.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (6); see Rogers v.
McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also Morris v. Morris,
284 Ga. 748, 750 (2) (670 SE2d 84) (2008). The Supreme Court denied the
application on June 14, 2013. See Case No. S13D1346.
      In this direct appeal, Odom is seeking review of the same trial court orders as
in her application. Accordingly, this appeal also falls within the Supreme Court’s
jurisdiction, and it is hereby TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                 09/15/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.